PER CURIAM.
We reverse the trial court’s summary denial of appellant’s Rule 3.850 motion for postconvicton relief and remand for further proceedings. Although we agree that the transcript of the plea colloquy conelu-*442sively establishes that appellant was aware of the possibility of deportation, this is not alone sufficient as appellant alleges that the plea subjects him to automatic deportation that is clear from the face of the statute. Hernandez v. State, 124 So. 3d 757 (Fla.2012). On remand, in order to be entitled to relief, appellant must establish all the elements set forth in Cano v. State, 112 So.3d 646 (Fla. 4th DCA 2013).

Reversed and Remanded.

DAMOORGIAN, C.J., TAYLOR and CIKLIN, JJ., concur.